DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, in the reply filed on 2/15/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the ingredient-containing liquid seasoning comprises 20 to 80% by mass of the swollen ingredients on a wet weight basis” in Claim 1, lines 7-8 is vague and indefinite as it is unclear whether the seasoning is 20-80% or the seasoning plus the liquid is 20-80% as the entire seasoning is 100% with part being solids and part being liquid.  The solids, like onions, also contain water, thus, there is water in both the solid onions and the other liquids.  Furthermore, once the seasoning is prepared there is no distinction between water/liquid in the solids and water/liquids in the non-solid components.
The phrase “wherein the dried ingredients are dried vegetables” in Claim 3 is vague and indefinite as it unclear whether the “dried” language means the vegetables have been dried to 0% water or does it mean the vegetables have a moisture content at least minimally less than when harvested or does it mean the vegetables have been dried after washing/cleaning.  It is further unclear whether vegetables that are dried naturally in the field prior to harvesting can be considered as dried.  If the vegetables have been minimally dried after harvesting then it is unclear if vegetables that have not been dried but rather grown in a climate with less rainfall or lower humidity would satisfy the limitations even if the moisture content is lower than other vegetables that have been dried.
The phrase “wherein the dried vegetables are at least one selected from the group consisting of onions, cabbages, Chinese cabbages, carrots, green onions, celeries, and paprikas” in Claim 4 is vague and indefinite as is unclear why these terms are plural.  For example, it is unclear whether the vegetables are “plural paprika”.  It is further unclear whether paprika is a vegetable but rather a ground spice made from dried red fruits?
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanoriet et al. (JP 2011152147).
Regarding Claim 1, Masanoriet (‘147) teaches an ingredient-containing liquid seasoning packed in a vessel (See Abs. and paras. 6-7, 16 where the seasoning is packed in a container/sealed bottle.), (See paras. 1 and 11.); and a seasoning liquid (See para. 11.), wherein the ingredients are swollen in the seasoning liquid (See para. 6.), wherein a size of the swollen ingredients ranges from 3 to 60 mm (See para. 10, and claim #1 where the particles are 0.1-10 mm.); and wherein the ingredient-containing liquid seasoning comprises 20 to 80% by mass of the swollen ingredients on a wet weight basis (See para. 9, including 20% dried vegetables.  The claims do not distinguish between the vegetable portion and the liquid portion.  The ingredients is in excess of 20% when the liquid portion is included in the calculations.), however, fails to expressly disclose wherein the seasoning is hermetically sealed vessel per Claim 1, in a wide-mouthed vessel per Claim 8, and the ingredient-containing liquid seasoning has a water activity of less than 0.955 per Claim 6.
Regarding the vessel being hermetically sealed in a wide-mouthed vessel, it is noted as discussed above Masanoriet’s (‘147) vessel is sealed and would obviously be hermetically sealed to provide a safe seasoning.  It would have been obvious that any hermetically sealed mouth vessel would be usable based on supply and end use.  Making any selection would have been within the skill set of a person having ordinary skill in the art.
Regarding the water activity, it would have been obvious to a person having ordinary skill in the art Masanoriet’s (‘147) seasoning would have the water activity as claimed as the composition is substantially the same or similar and the end use is the same.  It would have been obvious to provide the seasoning with a water activity to provide a safe and stable food with respect to microbial growth.
Regarding Claims 2-3, Masanoriet (‘147) teaches wherein the ingredients are dried ingredients that are swollen in the seasoning liquid (See para. 6.); wherein the dried ingredients are dried vegetables (See paras. 9-11.).
Regarding Claim 4, Masanoriet (‘147) teaches wherein the dried vegetables are onions (See para. 11.).
Regarding Claim 7, Masanoriet (‘147) teaches further comprising a vinegar (See para. 12.)
Regarding Claim 9, Masanoriet (‘147) teaches wherein a size of the swollen ingredients ranges from 10 to 60 mm (See para. 10, and claim #1 where the particles are 0.1-10 mm.).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanoriet et al. (JP 2011152147) in view of Juet et al. (CN 104886603).
Masanoriet (‘147) teaches the seasoning discussed above, however, fails to expressly teach the seasoning including 80 to 300 ppm of γ-aminobutyric acid.
Juet (‘603) teaches vegetable seasonings similar to Masanoriet (‘147) including vegetable material including onion powder, vinegar and salt and also γ-aminobutyric acid for providing seasoning that is natural, non-toxic and healthy (See Abs.).
It would have been obvious to a person having ordinary skill in the art with Masanoriet (‘147) and Juet (‘603) before them to incorporate γ-aminobutyric acid into a seasoning as taught by Masanoriet (‘147) in order to provide a seasoning that is healthy and marketable to consumers.
Regarding the amount of γ-aminobutyric acid, Juet’s (‘603) amount is either the same as claimed or it would have been obvious to a person having ordinary skill in the art at the time of filing to select an amount that is effective for providing a healthy seasoning that is desirable for a consumer.
Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 101411368).
Regarding Claim 1, Han (‘368) teaches an ingredient-containing liquid seasoning packed in a sealed vessel (See Abs. and paras. 5, 21-23.), comprising: ingredients (See paras. 5, 21-23.); and a seasoning liquid (See Abs. and para. 21.), wherein the ingredients are swollen in the seasoning liquid (See paras. 5+ and 21+.), wherein a size of the swollen ingredients ranges from 3 to 60 mm (See para. 23 and claim #2.), and wherein the ingredient-containing liquid seasoning comprises 20 to 80% by mass of the swollen ingredients on a wet weight basis (See Abs., para. 21 and claim #1 where the garlic is 20-80% and 19-70% water.), however, fails to expressly disclose wherein the seasoning is in a hermetically 
Regarding the vessel being hermetically sealed in a wide-mouthed vessel, it is noted as discussed above Han’s (‘368) vessel is sealed and would obviously be hermetically sealed to provide a safe seasoning.  It would have been obvious that any hermetically sealed mouth vessel would be usable based on supply and end use.  Making any selection would have been within the skill set of a person having ordinary skill in the art.
Regarding the water activity, it would have been obvious to a person having ordinary skill in the art Han’s (‘368) seasoning would have the water activity as claimed as the composition is substantially the same or similar and the end use is the same.  It would have been obvious to provide the seasoning with the claimed water activity to provide a safe and stable food with respect to microbial growth.
Regarding the vessel being a wide-mouthed vessel, it would have been obvious that any mouth vessel would be usable based on supply and end use.  Making any selection would have been within the skill set of a person having ordinary skill in the art. 
Regarding Claims 2, Han (‘368) teaches wherein the ingredients are dried ingredients that are swollen in the seasoning liquid (See paras.  5 and 41.).
Regarding Claim 3, Han (‘368) teaches wherein the dried ingredients are dried vegetables (See paras.  5 and 41 where the garlic is aged, thus, dried.).
Regarding Claims 4, and the types of vegetables, Han (‘368) teaches pickled vegetables or fruits pickled in vinegar salt, and ingredients include … onions … cabbage, carrots… etc., and seasoned with sugar, salt and vinegar (See Abs., paras. 5 and 11.).  It would have been obvious to a person having ordinary skill in the art to substitute known vegetables including onions, cabbage, carrots as taught by Han (‘368) for the pickled garlic as taught by Han (‘368) and discussed above.
Regarding Claim 7, Han (‘368) teaches further comprising a vinegar (See paras. 5 and 21.)
Regarding Claim 9, Han (‘368) teaches wherein a size of the swollen ingredients ranges from 10 to 60 mm (See para. 23 and claim #2.).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (KR 101411368) in view of Juet et al. (CN 104886603).
Han (‘368) teaches the seasoning discussed above, however, fails to expressly teach the seasoning including 80 to 300 ppm of γ-aminobutyric acid.
Juet (‘603) teaches vegetable seasonings similar to Han (‘368) including vegetable material including onion powder, vinegar and salt and also γ-aminobutyric acid for providing seasoning that is natural, non-toxic and healthy (See Abs.).
It would have been obvious to a person having ordinary skill in the art at the time of filing with Han (‘368) and Juet (‘603) before them to incorporate γ-aminobutyric acid into a seasoning as taught by Han (‘368) in order to provide a seasoning that is healthy and marketable to consumers.
Regarding the amount of γ-aminobutyric acid, Juet’s (‘603) amount is either the same as claimed or it would have been obvious to a person having ordinary skill in the art to select an amount that is effective for providing a healthy seasoning that is desirable for a consumer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	February 15, 2021